In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3917 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

DARRIN MARANDA, 
                                               Defendant‐Appellant. 
                     ____________________ 

             Appeal from the United States District Court 
                  for the Central District of Illinois. 
              No. 4:99‐CR‐40087 — Sara Darrow, Judge. 
                     ____________________ 

        ARGUED MAY 28, 2014 — DECIDED JULY 31, 2014 
                 ____________________ 

   Before FLAUM, MANION, and TINDER, Circuit Judges. 
    FLAUM,  Circuit  Judge.  This  appeal  requires  us  to  decide 
when  the  clock  starts  on  a  criminal  defendant’s  term  of  su‐
pervised release. Ordinarily, the answer is straightforward—
supervised  release  begins  once  the  defendant  leaves  prison 
and  reenters  society.  Darrin  Maranda’s  case,  however,  pre‐
sents  an  unusual situation: a  defendant  who has completed 
his  prison  sentence,  but  who  remains  in  federal  custody 
while he awaits a determination of whether he will be civilly 
2                                                             No. 13‐3917 

committed  pursuant  to  the  Adam  Walsh  Child  Protection 
and Safety Act. The government argues that because the Ad‐
am  Walsh  Act  stayed  Maranda’s  release  pending  the  out‐
come  of  his  civil‐commitment  hearing,  his  term  of  super‐
vised release did not begin until these proceedings were re‐
solved in his favor and the stay was lifted. Maranda argues 
that  his  term  of  supervised  release  began  on  the  date  his 
criminal sentence expired, even though he remained in pris‐
on at that  time. If  Maranda is right, then  his term of super‐
vised  release  was  over  long  before  his  civil‐commitment 
proceedings ended—and long before he committed the vio‐
lations of his conditions of release that he’s now accused of. 
    The district court held that Maranda’s term of supervised 
release did not begin until he was actually freed from custo‐
dy. We agree. Read together, the relevant supervised‐release 
provision, 18 U.S.C. § 3624(e), and the stay‐of‐release provi‐
sion in the civil‐commitment statute, 18 U.S.C. § 4248(a), es‐
tablish that Maranda was not “released from imprisonment” 
while awaiting the outcome of his Adam Walsh Act proceed‐
ings.  We  therefore  join  two  of  the  three  circuits  to  have  ad‐
dressed this question, see United States v. Neuhauser, 745 F.3d 
125  (4th  Cir.  2014),  petition  for  cert.  filed  (U.S.  July  22,  2014) 
(No.  14‐5372);  United  States  v.  Mosby,  719  F.3d  925  (8th  Cir. 
2013), cert. denied, 134 S. Ct. 905 (2014), and affirm the district 
court’s revocation of Maranda’s supervised release. 
                             I. Background 
   Darrin  Maranda  committed  his  first  sex  offense  in  1994, 
and he has been in and out of prison ever since. In February 
1994,  Maranda  exposed  himself  to  a  six‐year‐old  girl.  Four 
days later, he exposed himself to a female cashier at a drive‐
through window  and  attempted  to  pull her into his car. He 
No. 13‐3917                                                           3

pleaded guilty to state charges of public indecency and was 
sentenced  to  home  confinement  and  conditional  discharge. 
Six  months  later,  Maranda  molested  a  six‐year‐old  boy.  He 
pleaded  guilty  to  a  state  charge  of  criminal  sexual  assault 
and was sentenced to eight years in prison. He was released 
on  parole  in  May  1998,  taken  back  into  custody  a  few 
months later due to his failure to gain employment, and then 
released again in October of that year. 
    While on parole, Maranda downloaded and stored child 
pornography  on  his  computer.  He  was  arrested  by  federal 
authorities, and in April 2000, he pleaded guilty to one count 
of receipt and one count of possession of child pornography 
before  the  United  States  District  Court  for  the  Central  Dis‐
trict of Illinois, in the case that is now before us. The district 
court  sentenced  him  to  a  total  of  40  months’  imprisonment 
and five years of supervised release. 
    In  December  2002,  Maranda  was  released  from  federal 
prison and began serving his first term of supervision. How‐
ever,  in  January  2005,  he  was  arrested  on  a  state  charge  of 
aggravated  criminal  sexual  abuse  based  on  the  allegation 
that  he  molested  the  nine‐year‐old  daughter  of  his  then‐
girlfriend.  In  June  2005,  he  pleaded  guilty  to  aggravated 
domestic  battery  instead.  Maranda’s  probation  officer  peti‐
tioned  the  district  court  to  revoke  his  supervised  release 
based  on  this  state  conviction  as  well  as  other  violations  of 
the conditions of his release; the district court did so in Au‐
gust  2005.  The court then sentenced Maranda  to another  30 
months in prison and two years of supervised release. 
    Maranda  began  serving  his  sentence  at  the  Federal  Cor‐
rectional  Institution  in  Butner,  North  Carolina  (“FCI  But‐
ner”). This sentence was set to expire on March 16, 2008. But 
4                                                             No. 13‐3917 

on March 10, the government filed a certificate in the United 
States District Court for the Eastern District of North Caroli‐
na stating that Maranda was a “sexually dangerous person” 
under  the  Adam  Walsh  Child  Protection  and  Safety  Act  of 
2006,  18  U.S.C. § 4248,  a  federal  civil‐commitment  statute 
that “authorizes the  Department of Justice to  detain  a  men‐
tally ill, sexually dangerous federal prisoner beyond the date 
the  prisoner  would  otherwise  be  released.”  United  States  v. 
Comstock, 560 U.S. 126, 129 (2010). As a result, Maranda’s re‐
lease from prison was automatically stayed pending the out‐
come  of  his  civil‐commitment  hearing.  18  U.S.C.  §  4248(a) 
(“A  certificate  filed  under  this  subsection  shall  stay  the  re‐
lease  of  the  person  pending  completion  of  procedures  con‐
tained  in  this  section.”);  see  also  Comstock,  560  U.S.  at  130 
(“When [a certificate] is filed, the statute automatically stays 
the  individual’s  release  from  prison  …  thereby  giving  the 
Government an opportunity to prove its claims at a hearing 
through psychiatric (or other) evidence … .”). 
   The  district  court  did  not  hold  Maranda’s  civil‐
commitment  hearing  until  more  than  four  years  later.1  For 
the  court  to  order  Maranda’s  commitment  under  the Act,  it 
had to find by clear and convincing evidence that he (1) had 
previously “engaged or attempted to engage in sexually vio‐
lent conduct or child molestation,” (2) “suffer[ed] from a se‐
rious mental illness, abnormality, or disorder,” and (3) “as a 
result  of”  that  mental  illness,  abnormality,  or  disorder, 

                                                 
1 The delay was partially caused by the Eastern District of North Caroli‐

na’s  decision  to  hold  the  proceedings  in  abeyance  until  the  Supreme 
Court  ruled  on  a  challenge  to  the  Adam  Walsh  Act  as  exceeding  Con‐
gress’s powers under Article I, § 8 of the Constitution. The Comstock de‐
cision, upholding the Act, was announced in May 2010. 
No. 13‐3917                                                          5

“would  have  serious  difficulty  in  refraining  from  sexually 
violent  conduct  or  child  molestation  if  released.”  18  U.S.C. 
§§ 4247(a)(5)–(6),  4248(d);  Comstock,  560  U.S.  at  130.  During 
questioning at the hearing, Maranda affirmed that if he were 
released,  he  would  “be  subject  to  very  intense  supervised 
release conditions … for a period of two years.” When asked 
whether  he  intended  to  comply  with  those  conditions,  Ma‐
randa  responded,  “Fully  and  to  completeness.”  To  empha‐
size  the  point,  his  attorney  recited  eleven  of  the  conditions 
out  loud  and  asked  Maranda  whether  he  would  comply 
with each one. Maranda answered affirmatively to each. 
    The district court ultimately ruled that Maranda was not 
a  sexually  dangerous  person  subject  to  commitment  under 
the Act. The court found that Maranda met the first two re‐
quirements:  (1)  he  had  been  convicted  in  1994  for  criminal 
sexual  assault,  and  (2)  he  had  been  diagnosed  with  pedo‐
philia  and  antisocial  personality  disorder.  However,  the 
court  concluded  that  the  government  failed  to  prove  that 
Maranda  would have serious difficulty refraining from sex‐
ually  violent  conduct  or  child  molestation  if  released.  The 
court’s  written  opinion  showed  that  in  reaching  this  deter‐
mination, the court considered Maranda’s affirmation that he 
would be subject to conditions of supervised release for two 
years—including  conditions  tailored  to  Maranda’s  back‐
ground as a sex offender—and Maranda’s apparent willing‐
ness  to  comply  with  those  conditions.  The  court  also  stated 
that  “[w]ere  Maranda  to  be  released  unconditionally,  the 
court  might  be  persuaded  that  Maranda  poses  a  significant 
likelihood  of  reoffending.”  Order  at  12,  United  States  v.  Ma‐
randa, No. 5:08‐HC‐2033‐H (E.D.N.C. Sept. 6, 2012), ECF No. 
58. 
6                                                       No. 13‐3917 

    On  September  6,  2012,  the  district  court  entered  judg‐
ment in favor of Maranda, lifted the stay of release, and or‐
dered Maranda to report to the Central District of Illinois to 
begin serving his term of supervised release. Pursuant to the 
government’s request, the court once again stayed Maranda’s 
release until the denial of the government’s motion to amend 
the  judgment.  The  district  court  denied  that  motion,  and 
Maranda  was  released  from  FCI  Butner  on  December  21, 
2012. 
    Maranda  returned  to  Illinois  and  reported  for  supervi‐
sion.  Three  days  later,  he  began  receiving  phone  calls  from 
another convicted sex offender who he had met at FCI But‐
ner.  Over  the  next  couple  of  months,  Maranda  had  20  con‐
versations  with  this  inmate,  some  of  which  revealed  that 
Maranda had been in contact with another convicted sex of‐
fender,  as  well.  These  communications  were  in  violation  of 
the condition of Maranda’s release that he not associate with 
any  person  convicted  of  a  felony  without  his  probation  of‐
ficer’s  permission.  Accordingly,  in  October  2013,  Maranda’s 
probation  officer  petitioned  the  district  court  in  the  Central 
District of Illinois to revoke his supervised release for a sec‐
ond time. 
    Maranda filed a motion to dismiss the petition for lack of 
jurisdiction.  He  argued  that  his  term  of  supervised  release 
began  on  the  day  his  30‐month  sentence  of  imprisonment 
ended—that  is,  March  16,  2008—even  though  he  remained 
in prison during the pendency of his civil‐commitment pro‐
ceedings. That being the case, Maranda argued, his two‐year 
term  of  supervised  release  expired  on  March  16,  2010,  and 
he was no longer subject to the probation office’s supervision 
when  he  participated  in  the  phone  calls.  The  government 
No. 13‐3917                                                         7

disputed Maranda’s theory, maintaining that his term of su‐
pervised  release  began  on  the  day  that  he  was  actually  re‐
leased  from  custody.  The  government  also  argued  that  Ma‐
randa  should  be  barred  from  asserting  this  theory  because 
he avoided civil commitment only by taking a contrary posi‐
tion before the North Carolina district court. By now claim‐
ing  that  his  term  of  supervised  release  had  ended  long  be‐
fore his civil‐commitment hearing even took place, the gov‐
ernment argued, Maranda was “seeking to whipsaw the two 
District Courts.” 
    The  district  court  evaluated  the  relevant  federal  statutes 
and agreed with the government that the supervised‐release 
clock  did  not  start  until  Maranda  was  actually  freed  from 
prison  at  the  conclusion  of  his  civil‐commitment  proceed‐
ings.  (The  court  did  not  discuss  the  government’s  equitable 
argument.)  The  court  then  revoked  Maranda’s  supervised 
release  and  sentenced  him  to  credit‐for‐time‐served  on  the 
possession count—Maranda had been in custody again dur‐
ing  the  revocation  proceedings—and  26  additional  months 
of  supervised  release  on  both  the  receipt  and  possession 
counts. Maranda appeals. 
                          II. Discussion 
    Maranda argues that the district court lacked jurisdiction 
to revoke his supervised release because his term of release 
had already run. We review this legal question de novo. See 
United States v. Russell, 340 F.3d 450, 452 (7th Cir. 2003). 
   A. Judicial estoppel 
    The government argues that we need not reach the merits 
because  judicial  estoppel  bars  Maranda  from  claiming  that 
his  term  of  supervised  release  expired  on  March  16,  2010. 
8                                                          No. 13‐3917 

See, e.g., Davis v. Wakelee, 156 U.S. 680, 689 (1895) (“[W]here a 
party  assumes  a  certain  position  in  a  legal  proceeding,  and 
succeeds in maintaining that position, he may not thereafter, 
simply because his interests have changed, assume a contra‐
ry  position,  especially  if  it  be  to  the  prejudice  of  the  party 
who has acquiesced in the position formerly taken by him.”). 
In  his  civil‐commitment  hearing,  Maranda  repeatedly  af‐
firmed to the  district  court  for  the Eastern  District of  North 
Carolina that he would be subject to a two‐year term of su‐
pervised  release  upon  his  leaving  custody.  And  that  court 
apparently credited Maranda’s representations and relied on 
them to find that the government had not established a case 
for  Maranda’s commitment. But before  the district court for 
the  Central  District  of  Illinois,  of  course,  Maranda  argued 
that  his  period  of  supervised  release  was  over  long  before 
his  Adam  Walsh  Act  proceedings  ended.  Understandably, 
the government accuses Maranda of “playing ‘fast and loose’ 
with the courts” by attempting to “prevail[] twice on oppos‐
ing theories.” In re Airadigm Commc’ns, Inc., 616 F.3d 642, 661 
(7th Cir. 2010). 
    However, we cannot decide the case on grounds of judi‐
cial  estoppel.  Maranda’s  about‐face  aside,  his  current  argu‐
ment goes to the district court’s subject‐matter jurisdiction. If 
Maranda is right that his term of supervised release expired 
before he received the unauthorized phone calls, the district 
court would have no authority to revoke his release and im‐
pose  a  new  sentence.  See  18  U.S.C.  § 3583(i)  (a  sentencing 
court only has the power to revoke a term of supervised re‐
lease that has expired if a warrant or summons has been is‐
sued  on  the  basis  of  an  allegation  of  a  violation  before  the 
term’s expiration). 
No. 13‐3917                                                                        9

    We  cannot  rely  on  judicial  estoppel  to  give  the  district 
court  jurisdiction  that  it  may  not  otherwise  have  had. 
E.g., Ins.  Corp.  of  Ireland,  Ltd.  v.  Compagnie  des  Bauxites  de 
Guinee, 456  U.S.  694,  702  (1982) (because  “no  action  of  the 
parties can confer subject‐matter jurisdiction upon a federal 
court … principles of estoppel do not apply”); Erie Ins. Exch. 
v. Erie Indem. Co., 722 F.3d 154, 162–63 (3d Cir. 2013) (federal 
courts  cannot  apply  judicial  estoppel  “in  a  way  that  would 
impermissibly  expand  federal  judicial  power  in  violation  of 
Article III”). Indeed, in the Eighth Circuit case presenting the 
same  question  as  our  own,  the  government  agreed  that  the 
defendant  could  raise  the  argument  that  his  term  of  super‐
vised  release  began  when  his  prison  sentence  expired—
notwithstanding  the  defendant’s  earlier  stipulation  that  his 
supervised release would begin only upon his freedom from 
custody—“since [the defendant’s claim] involves the district 
court’s jurisdiction to supervise him under 18 U.S.C. § 3583.” 
Mosby, 719 F.3d at 928 n.3.2 Thus, we will not decide the ap‐
peal on this basis. 




                                                 
2  The  government  seems  to  make  that  same  concession  here,  acknowl‐

edging—in a footnote—that judicial estoppel cannot cure a jurisdictional 
deficiency.  See  Appellee’s  Br.  16  n.3.  Yet  in  the  very  next  sentence,  the 
government maintains that estoppel should nonetheless “preclude [Ma‐
randa] from arguing he was released from confinement when his crimi‐
nal  sentence  expired.”  Id.  We  do  not  understand  the  government’s  dis‐
tinction.  Even  if  we  forbade  Maranda  from  advancing  that  argument 
before us, we would still have to consider its merit. See, e.g., Gonzalez v. 
Thaler,  132  S.  Ct.  641,  648  (2012)  (“When  a  requirement  goes  to  subject‐
matter jurisdiction, courts are obligated to consider sua sponte issues that 
the parties have disclaimed or have not presented.”). 
10                                                        No. 13‐3917 

      B. The merits 
    We  therefore  continue  to  the  merits  of  Maranda’s  argu‐
ment  that  his  term  of  supervised  release  began  on  the  day 
his  prison  sentence  expired,  rather  than  on  the  day  he  was 
physically released from custody. 
    There  are two federal statutes relevant  to this  issue. The 
first  is  18  U.S.C.  § 3624,  titled  “Release  of  a  prisoner.”  Sub‐
section (a), “Date of Release,” instructs (in relevant part): 
         A  prisoner  shall  be  released  by  the  Bureau  of 
         Prisons on the date of the expiration of the prison‐
         er’s term of imprisonment, less any time credited 
         toward the service of the prisoner’s sentence as 
         provided in subsection (b). 
Id. § 3624(a) (emphasis added). The other important subsec‐
tion  for  our  purposes  is  (e),  “Supervision  after  release.”  It 
holds (again in relevant part): 
         A  prisoner  whose  sentence  includes  a  term  of 
         supervised release after imprisonment shall be 
         released by the Bureau of Prisons to the super‐
         vision of a probation  officer who shall, during 
         the  term  imposed,  supervise  the  person  re‐
         leased  to  the  degree  warranted  by  the  condi‐
         tions  specified  by  the  sentencing  court.  The 
         term of supervised release commences on the day the 
         person  is  released  from  imprisonment  and  runs 
         concurrently  with  any  Federal,  State,  or  local 
         term of probation  or  supervised release  or  pa‐
         role for another offense to which the person is 
         subject  or  becomes  subject  during  the  term  of 
         supervised  release.  A  term  of  supervised  release 
No. 13‐3917                                                           11

       does not run during any period in which the person 
       is imprisoned in connection with a conviction for a 
       Federal,  State,  or  local  crime  unless  the  impris‐
       onment is for a period of less than 30 consecu‐
       tive days. 
Id. § 3624(e) (emphasis added). We will often refer to the first 
italicized  portion  as  § 3624(e)’s  “commencement  provi‐
sion”—the  phrase  that  explains  when  a  term  of  supervised 
release  begins—and  the  second  italicized  portion  as  the 
“tolling  provision”—the  phrase  that  explains  what  will 
pause and postpone an ongoing term. 
    The  other  relevant  statute  is  18  U.S.C.  §  4248,  “Civil 
commitment  of  a  sexually  dangerous  person,”  which  codi‐
fies  the  Adam  Walsh  Act.  The  important  subsection  is  (a), 
“Institution of proceedings.” It holds: 
       In relation to a person who is in the custody of 
       the  Bureau  of  Prisons … the Attorney  General 
       or  any  individual  authorized  by  the  Attorney 
       General  or  the  Director  of  the  Bureau  of  Pris‐
       ons  may  certify  that  the  person  is  a  sexually 
       dangerous  person,  and  transmit  the  certificate 
       to the clerk of the court for the district in which 
       the person is confined. … The court shall order 
       a hearing to determine whether the person is a 
       sexually  dangerous  person.  A  certificate  filed 
       under  this  subsection  shall  stay  the  release  of  the 
       person pending completion of procedures contained 
       in this section. 
18 U.S.C. § 4248(a) (emphasis added). 
12                                                        No. 13‐3917 

    Maranda’s statutory argument can be paraphrased as fol‐
lows: § 3624(a) instructs that Maranda should have been “re‐
leased” from prison on the date of the expiration of his term 
of imprisonment. As a result, he was “released from impris‐
onment” on that date within the meaning of § 3624(e), which 
triggered  the  commencement  of  his  term  of  supervised  re‐
lease. 
    But  Maranda’s  reading  ignores  the  Adam  Walsh  Act’s 
stay‐of‐release  provision  in  §  4248(a).  That  provision  says 
that the government’s certifying Maranda as a sexually dan‐
gerous person “stay[ed]” his “release”—which, in operation, 
meant  that  Maranda  remained  in  federal  prison.  When 
§ 4248(a) is taken into account, Maranda’s position amounts 
to  an  understanding  that  he  was  “released  from  imprison‐
ment”  during  the  time  he  remained  at  FCI  Butner,  even 
though  the  government’s  certificate  “stay[ed]”  his  “release” 
under § 4248(a). This interpretation would require us to read 
the word “release” in a figurative sense when it is used as a 
verb in § 3624(e)—to refer to an abstract concept, not a phys‐
ical  reality—but  read  the  term  literally  when  it  is  used  as  a 
noun  in  § 4248(a)—to  refer  to  Maranda’s  physical  freedom 
from  confinement.  This  is  a  strained  understanding,  and 
there is no indication that Congress intended it. 
    It makes far more sense to read the phrase “released from 
imprisonment”  in  § 3624(e)’s  commencement  provision  to 
refer  to  the  defendant’s  physical  release  from  confinement. 
And  in  fact,  the  Supreme  Court  has  already  interpreted 
§ 3624(e)  this  way.  See  United  States  v.  Johnson,  529  U.S.  53 
(2000).  After  being  convicted  of  multiple  felonies,  Johnson 
was  sentenced  to  111  months  in  prison  plus  three  years  of 
supervised release; two of his convictions were later vacated, 
No. 13‐3917                                                          13

and  his  prison  sentence  was  reduced  to  51  months.  By  that 
time,  he  had  already  served  more  than  80  months.  Johnson 
argued that the time he spent unlawfully imprisoned should 
count  toward  his  term  of  supervised  release.  He  theorized 
that  under  § 3624(e),  his  term  of  supervised  release  began, 
by  operation  of  law,  on  the  date  his  lawful  sentence  ended, 
not on the date he was physically released from custody. 
    The  Supreme  Court  disagreed.  Invoking  the  “ordinary, 
commonsense  meaning”  of  the  word  “release,”  the  Court 
construed  § 3624(e)’s  phrase  “released  from  imprisonment” 
to mean “freed from confinement.” Id. at 57. And the Johnson 
Court was clear that that means the day the prisoner is actu‐
ally  freed  from  confinement:  “The  phrase  ‘on  the  day  the 
person  is  released’ …  suggests  a  strict  temporal  interpreta‐
tion, not some fictitious or constructive earlier time.” Id. “To 
say  respondent  was  released  while  still  imprisoned,”  the 
Court reasoned, “diminishes the concept the word intends to 
convey.” Id. Thus, the Court concluded, “[t]he statute’s direc‐
tion  is  clear  and  precise.  Release  takes  place  on  the  day  the 
prisoner in fact is freed from confinement.” Id. at 58; see also 
id. at 57 (“Supervised release does not run while an individ‐
ual remains in the custody of the Bureau of Prisons.”). 
   Given  the  different  factual  contexts,  Johnson  does  not 
squarely  control  here.  That  said,  we  see  no  reason  to  inter‐
pret § 3624(e)’s commencement provision to mean anything 
other than how the Supreme Court defined it in Johnson: the 
defendant’s  actual  release  from  custody,  regardless  of 
whether  that  custody  was  pursuant  to  a  lawful  sentence  of 
imprisonment.  
   Resisting Johnson’s  application,  Maranda argues that one 
can only be subject to “imprisonment” if he is being detained 
14                                                         No. 13‐3917 

as punishment for a criminal conviction (even one that is lat‐
er  found  invalid,  as  in  Johnson).  And  he  points  out,  rightly, 
that  his  detention  pending  the  outcome  of  his Adam Walsh 
Act hearing was not meant to be punitive. Cf. Kansas v. Hen‐
dricks,  521  U.S.  346,  361–65  (1997)  (evaluating  a  state  civil‐
commitment statute and finding it non‐punitive because the 
statute  did  not  seek  retribution,  only  incapacitation).  Thus, 
in  Maranda’s  view,  because  “imprisonment”  necessarily 
means detention as a result of a criminal sentence—and be‐
cause he was detained from 2008 to 2012 in connection with 
a civil proceeding—Maranda must have been “released from 
imprisonment” when his prison sentence ended in 2008. 
     We  do  not  find  this  syllogism  convincing.  First,  we  are 
unwilling  to  accept  Maranda’s  premise  that  the  word  “im‐
prisonment”  necessarily  implies  a  connection  to  criminal 
punishment. “On the contrary, to imprison someone is simp‐
ly  to  ‘put  [a  person]  in  prison.’”  Neuhauser,  745  F.3d  at  128 
(citing Webster’s New Collegiate Dictionary 572 (1979)); see also 
id.  (pointing  to  “numerous  dictionaries”  that  “confirm  that 
the  term  ‘imprisonment’  ‘focuses  on  the  …  nature  of  con‐
finement, not the reasons for its imposition’” (quoting Tobey 
v.  United  States,  794  F.  Supp.  2d  594,  598  (D.  Md.  2011))); 
United  States  v.  Goins,  516  F.3d  416,  422  (6th  Cir.  2008)  (con‐
cluding that “the plain meaning of ‘imprison’ … includes not 
only  confinements  as  a  result  of  a  conviction,  but  any  time 
the state detains an individual”); Garner’s Dictionary of Legal 
Usage  490  (3d  ed.  2011)  (explaining  that  the  verbs  “jail,” 
“imprison,”  “incarcerate,”  “immure,”  “lock  up,”  and  “in‐
tern”  all  “share  the  sense  ‘to  sequester  and  confine  in  a  se‐
cure place so as to prevent escape’”). And indeed, Congress 
has used the term elsewhere in  the federal  criminal code to 
refer  to  detentions  that  are  not  pursuant  to  a  criminal  sen‐
No. 13‐3917                                                     15

tence.  See  18  U.S.C.  §  3041  (“For  any  offense  against  the 
United  States,  the  offender  may  …  be  arrested  and  impris‐
oned or released [on personal recognizance or bond] for tri‐
al … .”). 
    But  even  granting  that  the  word  “imprisonment”  often 
connotes  a  connection  to  a  conviction,  Maranda’s  argument 
fails  in  the  specific  instance  of  § 3624(e)’s  commencement 
provision.  This  is  because  the  very  next  sentence  of 
§ 3624(e)—the  tolling  provision—uses  the  phrase  “impris‐
onment in connection with a conviction.” Why would Congress 
specify this link to a conviction if “imprisonment” necessari‐
ly implied it? See Neuhauser, 745 F.3d at 128–29 (making this 
same point). Maranda’s understanding therefore runs head‐
long  into  the  “cardinal  principle  of  statutory  construction” 
that  “a  statute  ought,  upon  the  whole,  to  be  so  construed 
that, if it can be prevented, no clause, sentence, or word shall 
be superfluous, void, or insignificant.” TRW Inc. v. Andrews, 
534 U.S. 19, 31 (2001) (quoting Duncan v. Walker, 533 U.S. 167, 
174 (2001)). 
    There is another reason favoring our interpretation: it ef‐
fects  the  objectives  underlying  a  sentence  of  supervised  re‐
lease. Cf. Johnson, 529 U.S. at 59 (“While the text of § 3624(e) 
resolves  this  case,  we  observe  that  our  conclusion  accords 
with the statute’s purpose and design.”). It would serve little 
purpose for  defendants like Maranda  to  serve a term of su‐
pervision  while  they  remain  in  prison.  As  the  Supreme 
Court observed in Johnson, “[s]upervised release has no stat‐
utory function until confinement ends,” because this part of 
the  sentence “fulfills  rehabilitative ends, distinct from  those 
served  by  incarceration.”  Id.  Many  of  the  standard  condi‐
tions  imposed  on  a  releasee—such  as  the  requirement  that 
16                                                      No. 13‐3917 

the  person  not  use  controlled  substances,  or  possess  a  fire‐
arm—are unnecessary if the person is locked up. And as the 
government points out, some of the conditions of Maranda’s 
release  would  have  been  virtually  impossible  for  him  to 
comply  with  while  remaining  at  FCI  Butner—for  instance, 
the  condition  (which  formed  the  basis  for  his  revocation) 
that he not communicate with another felon. 
     Maranda’s  reading  would  not  only  render  many  of  the 
conditions  of  supervised  release  useless  or  nonsensical.  It 
would undermine their very purpose. Mosby, 719 F.3d at 929 
(“To start a term of supervised release while an individual is 
still  physically  confined  by  federal  authorities  would  frus‐
trate one of its key purposes which is to help individuals as 
they transition into the community.”); see also S. Rep. No. 98‐
225,  p.  124  (1983)  (stating  that  “the  primary  goal  [of  super‐
vised  release]  is  to  ease  the  defendant’s  transition  into  the 
community  after  the  service  of  a  long  prison  term  …  or  to 
provide rehabilitation to a defendant who has spent a fairly 
short period in prison for punishment or other purposes but 
still needs supervision and training programs after release”), 
quoted in Johnson, 529 U.S. at 59. As the district court for the 
Eastern  District  of  North  Carolina  reasoned  in  declining  to 
order  Maranda’s  commitment,  conditions  of  supervised  re‐
lease can serve as a less drastic alternative to commitment in 
borderline  cases.  Under  Maranda’s  reading  of  § 3624  and 
§ 4248, however, if the government certified an individual as 
a sexually dangerous person but then failed to meet the high 
threshold  for  that  person’s  commitment,  the  government 
could forfeit the ability to supervise that person’s reentry in‐
to  society.  We  very  much  doubt  that  Congress  intended  for 
this  consideration  to  weigh  in  the  government’s  calculus  of 
No. 13‐3917                                                                      17

whether  to  pursue  an  individual’s  commitment  under  the 
Act.3  
     In interpreting § 3624(e) and § 4248(a) this way, we reach 
the same result as two other circuits. See Neuhauser, 745 F.3d 
at 131; Mosby, 719 F.3d at 930. We part ways, however, with 
the  Ninth  Circuit’s  decision  in  United  States  v.  Turner,  689 
F.3d  1117  (9th  Cir.  2012).  In  a  divided  opinion,  the  Turner 
court  found  that  a  defendant’s  term  of  supervised  release 
runs once his sentence of imprisonment expires, even if he is 
still detained pursuant to § 4248(a) after that time. Id. at 1121, 
1126. To the Ninth Circuit majority, its result followed from 
the  tolling  provision  of  § 3624(e),  which  instructs  that  “[a] 
term of supervised release does not run during any period in 
which the person is imprisoned in connection with a convic‐
tion  for  a  Federal,  State,  or  local  crime.”  The  Ninth  Circuit 
reasoned  that  a  defendant  awaiting  the  result  of  a  civil‐
commitment hearing under the Adam Walsh Act is not being 
“imprisoned in connection with a conviction”—instead, he is 
being  detained  in  connection  with  a  civil  proceeding.  Id.  at 
1123–24. 
   We  agree  with  the  Fourth  and  Eighth  Circuits  and  the 
Turner dissent that the Ninth Circuit majority was looking at 

                                                 
3 This is not to diminish the potential for unfairness in this situation. As 

the district court observed, “[i]t is deeply troubling that the government 
can  unilaterally  postpone  a  prisoner’s  release  indefinitely  through  the 
certification mechanism of the Adam Walsh Act. But the problem is with 
the  way  the  Adam  Walsh  Act  is  drafted,  in  that  there  appears  to  be  no 
limit  on  the  duration  of  a  ‘stay  of  release’  pending  conclusion  of  civil 
commitment proceedings—and that issue is not before this Court.” Unit‐
ed States v. Maranda, No. 4:99‐CR‐40087, 2013 WL 6500138, at *3 (C.D. Ill. 
Dec. 11, 2013). 
18                                                                No. 13‐3917 

the  wrong  part  of  § 3624(e).  See  Neuhauser,  745  F.3d  at  130; 
Mosby, 719 F.3d at 930; Turner, 689 F.3d at 1126–27 (Smith, J., 
dissenting).  Rather  than  analyzing  the  circumstances  that 
will  toll  an  ongoing  term  of  supervised  release,  we  need  to 
determine the circumstance that causes a term of supervised 
release  to  commence.  After  all,  “[w]hat  never  begins  cannot 
end,”  Turner,  689  F.3d  at  1127  (Smith,  J.,  dissenting)—and, 
similarly,  what  never  begins  cannot  be  tolled.  Again, 
§ 3624(e)  states  that  “the  term  of  supervised  release  com‐
mences  on  the  day  the  person  is  released  from  imprison‐
ment.”  Unlike  the  tolling  provision,  there  is  no  qualifying 
language about the imprisonment being “in connection with 
a conviction.” We are thus unpersuaded by Turner.4 
                                                 
4 We note that the Ninth Circuit had another reason for concluding that 

an  individual’s  term  of  supervised release  begins  at  the  time  his prison 
sentence expires, even in the Adam Walsh Act context: the government’s 
concession,  before  that  court,  that  a  term  of  supervised  release  would 
begin to run if the person was actually civilly committed under the Act 
(as  opposed  to  being  detained  while  awaiting  a  determination).  See 
Turner, 689 F.3d at 1121–22. In the Ninth Circuit’s view, this concession 
called  into  question  the  government’s  interpretation  of  the  stay‐of‐
release  provision  in  § 4248(a),  because  that  provision  instructs  that  the 
stay  lasts  “pending  completion  of  procedures  contained  in  this  sec‐
tion”—which include the procedures by which an individual is ultimate‐
ly discharged from civil commitment if it has been imposed. Id. at 1122; 
see also 18 U.S.C. § 4248(a), (e). In the Ninth Circuit’s understanding, the 
government’s  interpretation  required  the  stay‐of‐release  provision  to 
apply  differently  to  pre‐hearing  detainees  and  post‐hearing,  civilly 
committed detainees, a result the court found untenable. Turner, 689 F.3d 
at 1122. 
    The  government  has  not  advanced  that  interpretation  in  our  case, 
however. And, of course, Maranda was not civilly committed. Thus, “our 
disposition in this case does not preordain the outcome of that very dif‐
ferent situation.” Neuhauser, 745 F.3d at 131 n.5. 
No. 13‐3917                                                     19

                        III. Conclusion 
    Having found that  Maranda  was  still subject to the con‐
ditions  of  his  supervised  release  at  the  time  he  committed 
the violations he’s accused of, we AFFIRM the judgment of the 
district court.